EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ERIC WITT on 22 JULY 2022.
The application has been amended as follows: 


Amendments to the Claims:

Claim 29, line 15:  after “wand” insert --having an opening--.

Claim 30, line 1:  delete “conduit” and insert –wand--; 
                Line 2:  insert --the-- before “concrete”.

Claim 35, line 1:  delete “29” and insert --33--.

CANCEL withdrawn claims 38-53, without prejudice.

*  *  *
The above changes were suggested by the examiner and graciously accepted  by the Applicant to place the application in immediate condition for allowance.  The changes were made such that the claims comply with 35 USC 112(b) and to improve the clarity/consistency of the claim language.  The withdrawn claims 38-53 were canceled without prejudice, subject to the filing of one more CON or DIV applications.  The revisions herein were not made in view of any prior art issues.
The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record in view of Applicant’s comprehensive remarks filed 14 JUL 2022.

Moreover, commensurate with the fundamentals of Applicant’s remarks and the claim amendments, the intended use language in the preamble of claim 29 is afforded a distinguishing limitation as the body of this claim sets forth structure of the delivering device that refers back to and draws life and meaning from said preamble and thus the limitations in the body of claim 29 is deemed to limit the delivering device to the environment and use specified in the preamble.  Furthermore, the preamble of claim 29 is considered to bestow patentable weight to the claims since language in the bodies of pending claims referring to the concrete mixer and concrete facility rely upon said preamble for antecedent basis (Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816, 1820 (Fed. Cir. 1995)).
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





22 July 2022